
	
		II
		Calendar No. 541
		111th CONGRESS
		2d Session
		H. R. 601
		[Report No. 111–271]
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 24, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 5, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To provide for the conveyance of parcels of
		  land to Mantua, Box Elder County, Utah.
	
	
		1.SHORT TITLEThis Act may be cited as the
			 Box Elder Utah Land Conveyance
			 Act.
		2.Conveyance of
			 certain lands to Mantua, Box Elder, Utah
			(a)Conveyance
			 RequiredThe Secretary of
			 Agriculture shall convey, without consideration, to the town of Mantua, Utah
			 (in this section referred to as the town), all right, title, and
			 interest of the United States in and to parcels of National Forest System land
			 in the Wasatch-Cache National Forest in Box Elder County, Utah, consisting of
			 approximately 31.5 acres within section 27, township 9 north, range 1 west,
			 Salt Lake meridian and labeled as parcels A, B, and C on the map entitled
			 Box Elder Utah Land Conveyance Act and dated July 14,
			 2008.
			(b)SurveyIf
			 necessary, the exact acreage and legal description of the lands to be conveyed
			 under subsection (a) shall be determined by a survey satisfactory to the
			 Secretary. The cost of the survey shall be borne by the town.
			(c)Use of
			 LandAs a condition of the
			 conveyance under subsection (a), the town shall use the land conveyed under
			 such subsection for public purposes.
			(d)Reversionary
			 InterestIn the quitclaim
			 deed to the town prepared as part of the conveyance under subsection (a), the
			 Secretary shall provide that the land conveyed to the town under such
			 subsection shall revert to the Secretary, at the election of the Secretary, if
			 the land is used for other than public purposes.
			(e)Additional Terms
			 and ConditionsThe Secretary
			 may require such additional terms and conditions in connection with the
			 conveyance authorized under subsection (a) as the Secretary considers
			 appropriate to protect the interests of the United States.
			
	
		August 5, 2010
		Reported without amendment
	
